Citation Nr: 0513290	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-17 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of cold injury to the left lower extremity.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of cold injury to the right lower extremity.

3.  Entitlement to an evaluation in excess of 10 percent for 
hammer toes of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel
INTRODUCTION

The veteran had active military service from November 1949 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), continuing the veteran's rating for 
residuals of cold injury to the left lower extremity at 30 
percent, residuals of cold injury to the right lower 
extremity at 30 percent, and hammer toes of the right foot at 
10 percent disabling.  The veteran requests higher ratings 
for each disability.


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The veteran's residuals of cold injury of the left lower 
extremity are manifested by chronic pain, numbness, cold 
sensitivity, nail abnormalities, color changes, locally 
impaired sensation, and osteoporosis, without tissue loss and 
hyperhidrosis.

3.  The veteran's residuals of cold injury of the right lower 
extremity are manifested by chronic pain, numbness, cold 
sensitivity, nail abnormalities, color changes, locally 
impaired sensation, and osteoporosis, without tissue loss and 
hyperhidrosis.

4.  The veteran's residuals of hammertoes of the right foot 
are productive of no more than a moderate disability of the 
right foot.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of cold injury to the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7122 (2004).
2.  The criteria for a rating in excess of 30 percent for 
residuals of cold injury to the right lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7122 (2004).

3.  The criteria for a rating in excess of 10 percent for 
residuals of hammer toes of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5282, 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in January 2003, after the enactment of the VCAA.  

Two letters dated in February 2003 provided the veteran the 
notice required under the VCAA and the implementing 
regulations.  Although the letters did not specifically 
inform the veteran to submit any pertinent evidence in his 
possession, they informed him of the evidence required to 
substantiate his claim and that he should submit such 
evidence or provide VA with the information necessary for 
such evidence to be obtained on his behalf.  

Additionally, the April 2003 statement of the case and 
Decision Review Officer decision provided guidance regarding 
the evidence necessary to substantiate his claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

In January 2003, the veteran submitted a claim for an 
evaluation in excess of 30 percent for residuals of cold 
injury of the left foot, an evaluation in excess of 30 
percent for residuals of cold injury of the right foot, and 
an evaluation in excess of 10 percent for residuals of hammer 
toes of the right foot.

A January 2003 VA outpatient treatment record revealed the 
veteran complaining of cramping, burning and itching of both 
feet.

In March 2003, the veteran underwent a VA examination.  He 
reported current symptoms of his feet.  He stated that his 
feet stayed cold, requiring him to wear several layers of 
socks.  He had increased cold sensitivity, cramps to the feet 
one to two times per day, edema to the feet which sometimes 
could be resolved with elevation, and, at times, some 
residual edema in the morning.  He also reported Raynaud's 
symptoms, hyperhidrosis, paresthesias and numbness, a 
tingling type sensation, recurrent fungal infections and 
onychomychosis to the toes bilaterally, and that his nails 
were loose and falling off.  He occasionally developed 
blisters to the feet that would break open and drain with 
water.  He reported discoloration of the skin, with redness 
when warm and a bluish hue when cold.  He also had easy 
fatigability to the feet bilaterally, and his foot condition 
slowed him down in his normal daily activities, but he was 
able to do his activities of daily living slowly with 
frequent periods of rest.  He denied any tissue loss.  

Upon examination, the physician noted that the veteran had a 
slightly waddling but steady gait with no limp or any other 
gait abnormalities.  There was abnormal shoe wear and no 
obvious deformities.  Skin coloration was pale, but had a 
dependent rubor to the feet bilaterally.  There was no 
current significant edema.  There was tenderness on palpation 
to the base of the fifth right toe with no swelling or 
redness noted.  The veteran was able to rock forward on the 
toes and rock backward on the heels with minimal discomfort.  
He was also able to perform inversion and eversion with 
minimal discomfort.  The physician also noted decreased 
arches.  The veteran was able to dorsiflex the feet 20 
degrees to the left and 10 degrees to the right, with the 
right foot being absent 10 degrees of ankle dorsiflexion 
secondary to stiffness and decreased range of motion to that 
joint.  The veteran was able to perform ankle plantar flexion 
to 45 degrees bilaterally without any significant discomfort 
or complaints of pain.  All ten of the toenails were 
thickened and the toenail on the first great toe to both feet 
was flaking, breaking off, and yellow.  X-rays of the ankles 
and feet were also taken and revealed degenerative joint 
disease to the feet bilaterally and status post foot surgery 
for joint correction.  In addition, small spurs to the 
bilateral calcanei, old healed osteomyelitis of the left 
foot, osteoporosis, and hallux valgus were found.

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  And after careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  An evaluation of 
the level of disability present must include consideration of 
functional impairment in the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2004).

Cold injury residuals:
Ratin
g
With the following in affected parts:
 
Arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis)
30
Arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis)
20
Arthralgia or other pain, numbness, or cold 
sensitivity
10
Note 1: Separately evaluate amputations of fingers or toes, 
and complications such as squamous cell carcinoma at the site 
of a cold injury scar or peripheral neuropathy, under other 
diagnostic codes. Separately evaluate other disabilities that 
have been diagnosed as the residual effects of cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., unless 
they are used to support an evaluation under diagnostic code 
7122.
Note 2: Evaluate each affected part (e.g., hand, foot, ear, 
nose) separately and combine the ratings in accordance with 
§4.25 and §4.26.
38 C.F.R. § 4.104, Diagnostic Code 7122 (2004)

Raynaud's syndrome:
Rating
With two or more digital ulcers plus autoamputation 
of one or more digits and history of characteristic 
attacks
100
With two or more digital ulcers and history of 
characteristic attacks
60
Characteristic attacks occurring at least daily
40
Characteristic attacks occurring four to six times a 
week
20
Characteristic attacks occurring one to three times 
a week
10
Note: For purposes of this section, characteristic attacks 
consist of sequential color changes of the digits of one or 
more extremities lasting minutes to hours, sometimes with 
pain and paresthesias, and precipitated by exposure to cold 
or by emotional upsets. These evaluations are for the disease 
as a whole, regardless of the number of extremities involved 
or whether the nose and ears are involved.
38 C.F.R. § 4.104, Diagnostic Code 7117 (2004).

Analysis

According to the medical evidence of record, the veteran's 
residuals of a cold injury to his left and right foot 
warrant a 30 percent evaluation for each foot.  In this 
regard, the March 2003 examiner noted that the veteran had 
pain in his feet, numbness, cold sensitivity, nail 
abnormalities, color changes, locally impaired sensation and 
osteoporosis of both feet.  These symptoms meet the criteria 
of the 30 percent evaluation.  A separate evaluation is 
allowed for amputations of fingers or toes, squamous cell 
carcinoma, peripheral neuropathy, Raynaud's phenomenon, 
muscle atrophy, or other complications not addressed by the 
rating criteria.  The symptoms described above are all used 
to support the 30 percent rating criteria for each foot.  

Furthermore, while Raynaud's symptoms were reported by the 
veteran during the March 2003 VA examination, the VA 
physician did not note it upon objective examination and did 
not identify Raynaud's as a final diagnosis.  Therefore, the 
veteran's evaluation of 30 percent for residuals of cold 
injury of the left foot and 30 percent for residuals of cold 
injury of the right foot are proper and an evaluation in 
excess of these ratings is not warranted.

Because the veteran's rating is the maximum schedular rating 
for residuals of cold injury of both feet, the Board has 
also considered whether the case should be referred to the 
Director of VA's Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2004).  The record reflects that the veteran has neither 
required frequent periods of hospitalization for his 
residuals of cold injury of both feet, nor has it interfered 
with his employment.  In addition, the manifestations of the 
disability are those contemplated by the schedular criteria.  
There is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluations.  
Therefore, referral of this issue for extra-schedular 
consideration is not in order.

Residuals of Hammer Toes of the Right Foot

Law and Regulations

Hammer Toe
All toes, unilateral without claw foot  
10
Single toes
0
38 C.F.R. § 4.71a, Diagnostic Code 5282 (2004) 

Foot injuries, other:
Severe
30
Moderately severe
20
Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. §  4.71a, Diagnostic Code 5284 (2004).

Analysis

The veteran has a current rating of 10 percent for residuals 
of hammertoes of the right foot.  The Board concludes that 
the rating given by the RO is proper and a rating in excess 
of 10 percent is not warranted.  According to the March 2003 
VA examination report, the veteran had no swelling or 
redness to the base of the fifth right toe although there 
was tenderness on palpation.  In addition, the veteran has 
mild degenerative changes of the first metatarsophalangeal 
joints of both feet, mild hallux valgus deformity of the 
first metatarsophalangeal joint of the left foot, and 
moderate hallux valgus deformity of the first 
metatarsophalangeal joint of the right foot, but these 
findings do not affect his use of the foot, as he was able 
to rock forward on his toes with minimal discomfort.

Using 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5282, a 10 
percent rating is the maximum schedular rating for the 
disability of hammer toes.  However, using 38 C.F.R. 
§ 4.71a, DC 5284, which relates to other foot injuries, a 
rating in excess of 10 percent is still not warranted.  
Because the veteran's range of motion is not limited and his 
degenerative changes are considered mild to moderate, his 
disability is not deemed to be moderately severe as to 
warrant a 20 percent rating.  Therefore, the Board concludes 
that a rating in excess of 10 percent for the veteran's 
hammer toes is not proper.


ORDER

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of cold injury of the left foot is denied.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of cold injury of the right foot is denied.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of hammer toes of the right foot is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


